UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1260


LISA FELICIANO,

                  Plaintiff - Appellant,

          v.

THE REGER GROUP; MANUFACTURING INDUSTRIAL            BASE   POLICE;
JESSICA VANCE; RORY CALHOUN; STEPHEN HULL,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony Jon Trenga,
District Judge. (1:13-cv-01572-AJT-TCB)


Submitted:   May 29, 2014                     Decided:      June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Feliciano, Appellant Pro Se.       Randy Carl Sparks,            Jr.,
KAUFMAN & CANOLES, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lisa       Feliciano   appeals    the     district      court’s    order

dismissing her complaint for failing to state a claim.                      We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for    the   reasons   stated       by   the     district    court.

Feliciano v. The Reger Grp., No. 1:13-cv-01572-AJT-TCB (E.D. Va.

Mar. 7, 2014).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument    would    not   aid    the   decisional

process.



                                                                            AFFIRMED




                                       2